IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37347

STATE OF IDAHO,                                   )      2010 Unpublished Opinion No. 637
                                                  )
       Plaintiff-Respondent,                      )      Filed: September 9, 2010
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ANTONIO VAQUERA,                                  )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Cassia
       County. Hon. Michael R. Crabtree, District Judge.

       Order revoking probation and requiring execution of unified seven-year sentence
       with two-year determinate term for forgery, affirmed.

       Molly J. Huskey, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge

PER CURIAM
       Antonio Vaquera pled guilty to forgery.        Idaho Code § 18-3601. The district court
imposed a unified seven-year sentence with a two-year determinate term, but after a period of
retained jurisdiction, suspended the sentence and placed Vaquera on supervised probation.
Subsequently, Vaquera admitted to violating several terms of the probation, and the district court
consequently revoked probation and ordered execution of the original sentence. Vaquera appeals
contending that the district court abused its discretion by revoking his probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.

                                                 1
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation and ordering execution of
Vaquera’s original sentence. Therefore, the order revoking probation and directing execution of
Vaquera’s previously suspended sentence is affirmed.




                                                2